Citation Nr: 18100328
Decision Date: 04/09/18	Archive Date: 04/09/18

DOCKET NO. 17-10 999
DATE:	April 9, 2018
ISSUES DECIDED:	2	ISSUES REMANDED:	0
 
ORDER
As new and material evidence has not been received to reopen the claim of entitlement to service connection for a back disability (claimed as back pain/bulging disc), the appeal is denied.
As new and material evidence has not been received to reopen the claim of entitlement to service connection for residuals of torn aorta status post aortic graft placement, to include as secondary to the Veterans hypertension, diabetes mellitus, and/or atherosclerotic heart disease, the appeal is denied.
FINDINGS OF FACT
1. An October 2008 rating decision denied the Veterans claim for a back disability (claimed as back pain/bulging disc).  The Veteran did not appeal the October 2008 rating decision and that decision became final.
2. The additional evidence presented since the October 2008 rating decision is cumulative of evidence previously considered.
3. An April 2011 rating decision denied the Veterans claim for entitlement to service connection for torn aorta status post aortic graft placement, to include as secondary to the Veteran's hypertension, diabetes mellitus, and/or atherosclerotic heart disease.  The Veteran did not appeal the April 2011 rating decision and that decision became final.
4. The additional evidence presented since the April 2011 rating decision is cumulative of evidence previously considered.
CONCLUSIONS OF LAW
1. The October 2008 rating decision which denied service connection for the Veterans back disability (claimed as back pain/bulging disc) is final.  38 U.S.C.§ 7105 (c) (2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).
2. New and material evidence has not been presented to reopen the claim of service connection for a back disability (claimed as back pain/bulging disc).  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104, 3.156 (2017).
3. The April 2011 rating decision which denied service connection for torn aorta status post aortic graft placement, to include as secondary to the Veteran's hypertension, diabetes mellitus, and/or atherosclerotic heart disease is final.  38 U.S.C.§ 7105 (c) (2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).
4. New and material evidence has not been presented to reopen the claim of service connection for torn aorta status post aortic graft placement, to include as secondary to the Veterans hypertension, diabetes mellitus, and/or atherosclerotic heart disease.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156 (a); 3.303, 3.304 (f) (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran served on active duty from March 1957 to March 1987.
These matters come before the Board of Veterans Appeals (Board) on appeal from a May 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.
 
New and Material Evidence
Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C. § 5108 ; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).
1.	Back Disability
In this case, the Veteran was initially denied entitlement to service connection for a back disability in October 2008.  He did not appeal or submit new evidence within the appeal period.  Therefore, the October 2008 rating decision is final.  38 U.S.C. § 7105 (c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.
In the October 2008 rating decision, the RO denied the Veterans claim because the condition neither occurred in nor was caused by service.  His service treatment records did not show any evidence of diagnosis or treatment of a back complaint during service and his retirement examination in September 1986 did not show any recurrent back pain.  Thus, for the Veterans claim to be reopened, new evidence must have been added to the record since the last final rating decision that addresses this basis or supports a new theory of entitlement. 
Evidence submitted and obtained since the last final rating decision includes VA treatment records, private treatment records, and lay evidence.  However, upon review, the Board finds this evidence, though new is not material and therefore not sufficient to reopen the Veterans claim.  Notably, none of the evidence shows that the Veterans disability occurred in service or was caused by service.  As a result, the Board finds that the evidence does not raise a reasonable possibility of substantiating the Veterans claim.  38 C.F.R. § 3.156 (a).  Therefore, the Veterans claim of entitlement to service connection for a back disability is not reopened.  
2.	Residuals of Torn Aorta Status Post Aortic Graft Placement
In this case, the Veteran was initially denied entitlement to service connection for residuals of torn aorta status post aortic graft placement in April 2011.  He did not appeal or submit new evidence within the appeal period.  Therefore, the April 2011 rating decision is final.  38 U.S.C. § 7105 (c); 38 C.F.R. §§ 3.104, 19.118, 19.153. 
In the April 2011 rating decision, the RO denied the Veterans claim because there was no evidence that the condition occurred in or was caused by service.  The service treatment records were negative for any findings, treatment or diagnosis of any aorta problems while in service.  In addition, a February 2010 private treatment note showed that the Veteran underwent a repair of type A dissection and exposure of right subclavian artery via cut down for cannulation along with intraoperative interpretation of transesophageal echocardiogram times two, both pre and post bypass, but did not show this condition to be related to his atherosclerotic heart disease.  Moreover, a December 2010 VA examination did not relate the repair surgery to the Veterans atherosclerotic heart disease.  Thus, for the Veterans claim to be reopened, new evidence must have been added to the record since the last final rating decision that addresses this basis or supports a new theory of entitlement. 
Evidence submitted and obtained since the last final rating decision includes VA treatment records, private treatment records, and lay evidence.  The Board notes that in the May 2015 notice of disagreement, the Veteran claimed that his residuals of torn aorta status post aortic graft placement were secondary to his hypertension and diabetes.  However, upon review, the Board finds this evidence though new is not material and therefore not sufficient to reopen the Veterans claim.  Although the Veteran has established a new theory of entitlement, the Veterans hypertension is not service connected and there is no evidence to suggest that diabetes caused his disability.  As a result, although the RO reopened this claim in May 2015, the Board is not bound by the ROs decisions and thus finds that the evidence does not raise a reasonable possibility of substantiating the Veterans claim.  38 C.F.R. § 3.156 (a).  Notably, none of the evidence shows that the Veterans disability is related to service or a service-connected disability.  Therefore, the Veterans claim of entitlement to service connection for a back disability is not reopened.

 
 
Lana K. Jeng
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Saudiee Brown, Associate Counsel 

